NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-12456

      JOHN T. HIGGINS, JR.     vs. FEDERAL NATIONAL MORTGAGE
                             ASSOCIATION.


                          May 25, 2018.


Supreme Judicial Court, Superintendence of inferior courts.
     Practice, Civil, Failure to prosecute.


     The Federal National Mortgage Association (association) has
moved to dismiss the appeal by John T. Higgins, Jr., from a
judgment of the county court. In January, 2018, after the
appeal was entered in this court, Higgins moved for leave to
file a nonconforming brief. In response, we gave Higgins until
March 2, 2018, to do so. Some six weeks after that date,
Higgins had not filed any brief, and the association filed its
motion. See Mass. R. A. P. 19 (c), 365 Mass. 867 (1974).
Higgins has not filed any response to the motion to dismiss
within the time allotted by Mass. R. A. P. 15 (a), 365 Mass. 859
(1974), nor has he filed a brief. The motion to dismiss is
allowed. Although Higgins is appearing pro se, we hold him to
the same standards in this regard as litigants represented by
counsel. See, e.g., Rasheed v. Commonwealth, 440 Mass. 1027,
1027 (2003); Solimine v. Davidian, 422 Mass. 1002, 1002 (1996).


                                     Appeal dismissed.


    John T. Higgins, Jr., pro se.
    Effie L. Gikas for Federal National Mortgage Association.